PER CURIAM.
We are requested by petition for certio-rari to review an order of the Florida Industrial Commission hearing date August 20, 1965.
Oral argument having been heard, we have made a careful study of the record and briefs, all of which lead us to conclude that the award of the Full Commission is without error and therefore the petition for certiorari should be, and it is hereby, denied.
Attorneys’ fees are in order and respondents’ (claimants’) attorney is awarded a fee in the amount of $350.00.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS and ERVIN, JJ., concur.
CALDWELL, J., dissents.